DETAILED CORRESPONDENCE
This Office action is in response to the amendment received February 16, 20121
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 7, and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of GAO et al (2015/0118851) and HUSTAD et al (2016/0251539).


    PNG
    media_image1.png
    303
    660
    media_image1.png
    Greyscale

GAO et al report a directed self-assembly block copolymer as seen in paragraph [0042] shown below:
    PNG
    media_image2.png
    254
    400
    media_image2.png
    Greyscale

The composition comprising a BCP made from polystyrene and polymethyl methacrylate which is formulated with an OH-terminated polystyrene.  This disclosure anticipates the claimed first polymer and second polymer as recited in claim 1. Claim 2 is met by the hydroxy group in the OH-PS homopolymer, while claim 3 is met by the disclosure for the molecular weights of the inks as seen in paragraph [0049].  Claim 4 is met by paragraph [0042] above wherein the blend is paragraph [0041]), and claim 5 is reported in paragraph [0032] wherein the solvent can be PGMEA.  Finally, claim 7 for the second block is met in paragraph [0042] for the PS-b-PMMA block. 
GAO et al lacks a specific disclosure for the solvent content as recited in claim 6 and the solvent as now recited.
HUSTAD et al disclose directed self-assembly method wherein the composition comprises a block copolymer and an additive polymer as seen in Table 4, paragraph [0134], page 15.
HUSTAD et al lack the claimed second polymer having a polar group in a working example, however applicants are directed to paragraph [0083] for the disclosed additive polymer selected from poly (norbornene-g-poly (lactic acid) which contains a polar carboxyl group.
HUSTAD et al further disclose that suitable solvents found in paragraph [0076] which include ethyl lactate that can be used to dissolve block copolymer and additive polymer see below:
    PNG
    media_image3.png
    274
    415
    media_image3.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the properties of coating film by using the proper amounts of the ethyl lactate solvent to allow for coating the composition on the substrate to give directed self-assembled patterns upon annealing of the layer with the expectation of forming highly successful patterns for masking the substrate after removing one of the phases by solvent.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
SESHIMO et al (2015/0034595) report a method of producing phase separation structure wherein a block copolymer is used with ethyl lactate as preferable as seen in paragraph [0130]. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
May 29, 2021